DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.
Examiner Note
Claim 1 status identifier states Claim 1 as “Currently Amended” but no amended to Claim 1 has been provided.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 January 2022 was considered by the examiner.
Claim Interpretation
Claim 6 recites “the tin-plated copper terminal material is prepared using a reflow treatment comprising a primary heating treatment heating to 240°C or higher at a heating rate not less than 20°C/second and not more than 75°C/second, a secondary heating treatment heating at temperature not less than 240°C and not more than 300°C for not less than one second and not more than 15 seconds is carried out at a heating rate not less than 0°C/second and nor more than 19°C/second” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed metal sheet (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113). Accordingly, the aforementioned process limitations are not considered as claim limitations. 

Claim Status
Claims 1-6 are pending.
Claims 4-5 are withdrawn
Claims 1-3 and 6 are rejected.
Claim 6 is objected to.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites a heating rate of “not less than 0°C/second and nor more than 19°C/second.” This is objected to because nor should read as “not”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Claim 6 recites “a heating rate not less than 0°C/second,” which would encompass 0°C/second and this renders Claim 6 indefinite. A heating rate of 0°C/second means no heating, which contradicts the term “heating rate”. Accordingly, the examiner is interpreting the claim as “a heating rate greater than 0°C/second…” to aid in compact prosecution.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kato et al. (JP 2016-056424 – cited by applicants and examiner previously, Kato). The examiner has referenced English equivalent US 2017/0298527 (cited by applicants) herein for citation.
Regarding Claim 1, Kato teaches a tin-plated copper terminal material (Page 1, line 10) comprising a nickel-or-nickel alloy layer, a copper-tin alloy layer, and a tin layer in this order on a copper-based substrate (Paragraphs [0041]-[0044]), wherein the tin layer has a thickness of 6Sn5 as a main component (Abstract; Claim 1), in which some copper in the Cu6Sn5 are substituted with nickel (Claim 1), and the copper-tin alloy layer appears in part on a surface of the tin layer (Abstract).
Kato does not expressly teach the claimed nickel substituted in the copper of Cu6Sn5 having an average crystal size of 0.2-1.5μm, tin solidification parts that exist like islands, or the diameter and area ratio of the tin solidification parts. Kato further teaches plating the base with Ni, Cu, and Sn layers and reflowing at 20-75 °C/s to 240-300°C (Paragraphs [0027]-[0028]; Table 2), a first primary cooling step at less than 30 °C/s for 2-15s (Paragraph [0029]), and a secondary cooling step at not less than 100 °C/s (Paragraph [0030]), with an exemplary range of 100-300 °C/s (see Table 2). These conditions are substantially identical to those which the applicants claim and disclose in Paragraphs [0060]-[0068]. As such, the examiner submits that one would reasonably expect the terminal taught by Kato to inherently possess the claimed Ni-substituted grain size, tin solidification parts, and diameter/area ratio of the tin solidification parts, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
As such, the terminal taught by Kato anticipates that which is claimed (see MPEP 2131.03). Alternatively, Kato teaches a terminal made with overlapping thickness as that which is claimed, and this is considered a conventionally known coated terminal known to be used for connector terminals and one would have had a reasonable expectation of success. Further, the thickness disclosed by Kato overlaps that which is claimed and overlapping/abutting range are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 2, Kato teaches all of the limitations of the tin-plated copper terminal of Claim 1. Regarding the thickness of the tin solidification parts, the examiner submits that one would reasonably expect the terminal taught by Kato to inherently possess the instantly claimed thickness of the tin solidification parts, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 3, Kato teaches all of the limitations of the tin-plated copper terminal of Claim 1. Kato further teaches wherein an exposed area ratio of the copper-tin alloy layer is 1-60%; Kato teaches 1-40% (Paragraph [0018]).
Regarding Claim 6, Kato teaches all of the limitations of the tin-plated copper terminal of Claim 1. While the process limitations are not being considered claim limitations, the examiner notes that Kato teaches reflowing at 20-75°C/s to 240-300°C (Paragraphs [0027]-[0028]; Table 2). Moreover, Kato presents several examples (Table 2), and these examples demonstrate that Kato reflowing method would, by definition, possess two heating steps in view of applicant’s definition above, though not expressly stated. For example, Example 6 teaches a heating rate of 20°C/s, and a peak temperature of 270°C, which would be considered as the first heat treatment step is up to 240°C at a rate of 20°C/s, and the second heat treatment step is heating from 240°C to the peak temperature of 270°C, which would occur for 1.5s at 20°C/s. Accordingly, 20°C/s abuts the instantly claimed heating rate, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).

Response to Arguments
Applicant's arguments, see Remarks Pages 5-7, filed 05 January 2020, have been fully considered but they are not persuasive. 
Applicants argue:
The structure of Kato, for which the examiner relies on the inherency doctrine, cannot be assumed to be the same as the present invention because Kato fails to use a two-step heat treatment method. To this end, applicants cite Comparative Examples 5, 6, and 8, which fail to teach the two-step heat treatment conditions utilized to achieve the claimed invention, as inferior samples that lack the instantly claimed features. This is not persuasive because the cited examples, in addition to using different secondary heating conditions, have compositions of Ni, Cu, and Sn, for which no analogous inventive example has been provided. Accordingly, it is impossible to determine that the differences in structural features, for which the examiner relies on inherency, arises from the distinction in secondary heating conditions. 
Applicants also cite Example 10, and claim this is similar to Kato’s Example 4 but teaches a lower heat treatment than that of Kato. The examiner does not understand why applicants are providing this comparison, since the compositions of Ni, Cu, and Sn between the two examples are substantially different.
Applicant’s lastly argue that the evidence provided in the 132 Declaration is sufficient to prove that the present application distinguishes over the prior art. This is not persuasive and is explained below. 
Because none of the arguments presented by applicants were held to be persuasive, the previous rejections of record have been maintained herein.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 05 January 2022 is insufficient to overcome the rejection of Claims 1-3 based upon 35 USC 102/103 over Kato as set forth in the last Office action.
The examiner acknowledges applicants evidentiary examples that are allegedly similar to Examples 2 and 3 of Kato. 
The examiner first notes that the composition of Sn in the evidentiary examples is substantially lower than that “analogous” examples of Kato (Examples 2 and 3). 
Ignoring the difference in composition, the examiner further notes that the processing conditions of the evidentiary examples, fall outside of the scope of what the examiner has provided as a “substantially identical method”. Specifically, evidentiary examples presented in the declaration utilize a heating rate of 40°C/s (which is outside the 0-19°C/s applicants argue is critical in achieving the claimed structure) and a peak temperature of 270°C; the examiner notes that this corresponds to less than 1 second of secondary heating, which falls outside of the processing steps of Examples 4 and 6 of Kato (1.5 seconds of secondary heating). Emphasis added. Therefore the examiner submits that these evidentiary examples provide no insight as to whether the processing steps of Kato necessarily yield terminals that lack the presently claimed 
Moreover the examiner notes Page 4 of applicant’s declaration, which states: “…however, since the model of the optical microscope used is different from the one used in Fig. A, there is a difference in the appearance of the images.” This statement suggests that were the examiner to concur that the secondary heating conditions were permissible to conclude Kato’s method is insufficient to achieve the claimed structure, the examiner would not be able to conclude that Figs. B and C show a different structure because of the difference in method, rather the discrepancy may arise from different imaging techniques on different microscopes.
To better aid applicant’s arguments the examiner suggests providing objective evidence, such that the evidentiary examples possess (i) a substantially identical composition of Ni, Cu, and Sn, and (ii) a substantially identical secondary heating conditions (i.e., heating rate, holding time, peak temperature), to Examples 4 and 6 of Kato, using similar imagining devises, so that no alternative explanation for the presence of “smooth surfaces” in Fig. B and C is reasonable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784